Citation Nr: 0721919	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for hearing 
loss.  

This appeal also stems from a February 2005 rating action, 
wherein the RO granted service connection for right knee 
disability; an initial 10 percent disability evaluation was 
assigned, effective November 20, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the veteran indicated on a hearing 
clarification form, prepared by the Board, that he desired a 
hearing before a Veterans Law Judge sitting at the RO, i.e., 
Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2006), 
a hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Under these circumstances, 
and in accordance with his request, the veteran must be 
provided an opportunity to present testimony during a Travel 
Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge sitting at 
the RO in accordance with his June 2007 
request.  After providing an 
opportunity for the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


